
	
		I
		112th CONGRESS
		1st Session
		H. R. 3327
		IN THE HOUSE OF REPRESENTATIVES
		
			November 2, 2011
			Mr. Reed (for
			 himself, Mr. Owens,
			 Mr. Guinta,
			 Mr. Crawford,
			 Mr. Gosar,
			 Mr. Broun of Georgia, and
			 Mr. Westmoreland) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to issue
		  categorical exclusions from environmental assessment requirements for certain
		  highway construction activities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Beneficial Upgrades for Investment and Local Development of
			 Bridges Act of 2011.
		2.Categorical
			 exclusions for certain highway construction activities
			(a)IssuanceThe Secretary of Transportation shall issue
			 categorical exclusions from the requirement that an environmental assessment or
			 an environmental impact statement under section 102 of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4332) be prepared for the following
			 actions:
				(1)Bridge preventative maintenance,
			 rehabilitation, or replacement activities that—
					(A)occur on a bridge
			 that is not on the Interstate System; and
					(B)in the case of a
			 bridge replacement, occur on a bridge that is on or near the existing roadway
			 alignment, with a width functionally consistent with the existing or planned
			 roadway.
					(2)Modernization of a highway (other than a
			 highway on the Interstate System) by resurfacing, restoration, rehabilitation,
			 reconstruction, adding shoulders, or adding auxiliary lanes (e.g., parking,
			 weaving, turning, climbing).
				(3)Public and private
			 utilities rehabilitation, reconstruction, and replacement along or within an
			 existing or planned highway right-of-way.
				(b)Effect of
			 categorical exclusionsIn
			 developing categorical exclusions under subsection (a), the Secretary shall
			 ensure that the actions described in subsection (a) receive the treatment
			 provided for actions under section 771.117(c) of title 23, Code of Federal
			 Regulations, as in effect on the date of enactment of this Act.
			(c)DefinitionsIn
			 this section, the following definitions apply:
				(1)Interstate
			 SystemThe term Interstate System has the meaning
			 given that term in section 101 of title 23, United States Code.
				(2)Public and
			 private utilitiesthe term public and private
			 utilities means public and private highway and drainage appurtenances,
			 including water, sewer, street lighting, gas, and telecommunications facilities
			 and equipment.
				
